Mr. Justice Carter delivered the opinion of the court: This was an action of assumpsit'brought by appellant in the circuit court of Cook county, wherein a jury was waived and a trial had before the court, and a judgment was rendered for the defendant. The Appellate Court has affirmed that judgment. There were no propositions to be held as law in the decision of the case submitted to the trial judge, and no, exceptions taken to the judgment. A motion for a new trial was made, but no exception taken to the decision of the court in overruling that motion. Counsel for appellant contend that, as no motion for a new trial was necessary in such a case, (Mahony v. Davis, 44 Ill. 288; Jones v. Buffum, 50 id. 277; Sands v. Wacaser, 149 id. 530; Sands v. Kagey, 150 id. 109;) such' motion was of itself a sufficient exception to the judgment, and is as effectual here in preserving errors of law for our review as proper exceptions taken to the decision of the court in holding or refusing to hold written propositions as law in the case and in rendering the judgment. No such practice has ever obtained in this court, nor is it in accordance with the statute. It is next contended that the trial court erred in receiving certain improper testimony contained in depositions taken in the case. The original depositions have been incorporated in the transcript of the record, and they show certain informal objections and exceptions, but the record fails to show that these objections were made to the court by appellant, and that appellant at the time excepted to the ruling of the court upon the same. Some of them appear by the transcript to have been incorporated in the deposition when it.was taken, and others to have been interlined at some time with pencil. No motion to suppress the depositions, or any part of them, • appears to have been made. It is unnecessary to state the case further, as no question affecting the judgment is presented for our decision. The judgment of the Appellate Court must be affirmed. Judgment affirmed.